Citation Nr: 0937745	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-21 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a 
right leg hamstring injury.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1979 to July 1982.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In the August 2006 rating decision, the RO denied service 
connection for the Veteran's right ankle disability and left 
ankle disability.  In a July 2008 rating decision, the RO 
granted service connection for both the left and right ankle 
disabilities (granted as bilateral pes planus), and so those 
issues are no longer on appeal.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately 
appeal these downstream issues).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND


Upon review of the evidentiary record, the Board notes in the 
Veteran's June 2007 substantive appeal (VA Form 9), he 
requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  Such a hearing was scheduled for 
December 17, 2008.  However, in December 2008, the Veteran's 
representative requested that his hearing be rescheduled.  
The RO rescheduled the Veteran's hearing for August 13, 2009, 
and he failed to report at his scheduled time.  However, the 
Veteran contacted the RO on the date of his rescheduled 
hearing and requested that his hearing be rescheduled again 
due to being restricted to a wheelchair having undergone 
surgery a few days before, and "not having transportation."  
See the August 2009 report of contact.  The Board notes that 
the Veteran has not followed the required steps for 
rescheduling his hearing.  38 C.F.R. § 20.704.  Nevertheless, 
the Veteran has been granted a rating of 100 percent for his 
pes planus, with an effective date beginning July 31, 2009, 
due to surgical or other treatment requiring convalescence.  
As such, the Veteran has provided sufficient reason for not 
being able to attend his Travel Board hearing.  Therefore, a 
remand is necessary to allow the AOJ to schedule a new 
hearing for the Veteran.

Additionally, in July 2008, the Veteran's representative 
requested, if the Veteran was unable to attend his hearing, 
that the Veteran's claims file be returned to the 
representative in order to provide a comprehensive VA Form 
646.  There is no evidence that the Veteran's claims file was 
returned to the Veteran's representative after he was unable 
to attend his hearing.  As such, if the Veteran is again 
unable to attend his hearing, the Veteran's claims file 
should be returned to the Veteran's representative so that 
the representative may have the opportunity to provide a VA 
Form 646 or equivalent statement on behalf of the Veteran.

Finally, a review of the Veteran's claims file discloses 
that, in December 2008, he filed a notice of disagreement 
with the rating provided in a July 2008 AOJ decision, which 
had granted the Veteran's claims for bilateral pes planus and 
assigned a 10 percent rating.  See 38 C.F.R. § 20.301 (2009).  
The Veteran has not been furnished a statement of the case 
(SOC) which addresses these issues.

In such cases, under judicial precedent, the appellate 
process has commenced and the Veteran is entitled to a 
statement of the case (SOC).  See Pond v. West, 12 Vet. App. 
341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the issue of entitlement to an initial rating in 
excess of 10 percent for bilateral pes planus must be 
remanded to the AOJ for additional action.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ schedule the Veteran for a 
Travel Board hearing before a Veterans 
Law Judge, with appropriate 
notification to the Veteran and his 
representative.  A copy of the notice 
provided to the Veteran of the 
scheduling of the hearing should be 
placed in the record.

	If the Veteran withdraws his hearing 
request, or fails to report for the 
scheduled hearing without showing good 
cause as required by 38 C.F.R. § 20.704 
(2009), the Veteran's representative 
should be provided an opportunity to 
issue a VA Form 646 or equivalent 
statement regarding the Veteran's 
claims.

2.	The AOJ should issue a statement of the 
case (SOC) to the Veteran addressing 
the appeal of the initial rating of the 
July 2008 rating decision which granted 
his claim for service connection for 
pes planus and assigned a 10 percent 
rating.  The Veteran and his 
representative must be advised of the 
need to file a substantive appeal 
following the issuance of the statement 
of the case (SOC) if the Veteran wishes 
to complete an appeal from that 
decision.  If the Veteran completes his 
appeal by filing a timely substantive 
appeal, the matter should be returned 
to the Board.

After the above actions have been conducted, the Veteran's 
claims should be returned to the Board for further appellate 
review.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




